Citation Nr: 0515384	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  99-05 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for skin disability, to 
specifically include dermatitis, asserted as secondary to 
exposure to Agent Orange.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967, including combat service in the Republic of 
Vietnam, where he was stationed from November 1966 to 
November 1967, and his decorations include the Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied the veteran's claims of 
service connection for skin disability, which he asserted as 
secondary to his in-service exposure to Agent Orange, and for 
tinnitus.  In that same rating action, the RO also granted 
service connection for bilateral hearing loss and assigned an 
initial noncompensable evaluation, effective June 25, 1998.  
The veteran perfected a timely appeal of these determinations 
to the Board.

When this matter was initially before the Board in July 2001, 
the Board granted service connection for tinnitus, and 
remanded the veteran's skin disability and bilateral hearing 
loss claims for further development.  

In a July 2002 rating decision implementing the Board's 
determination, the RO assigned an initial 10 percent rating 
for the veteran's tinnitus, effective June 25, 1998.  Because 
the veteran did not file a Notice of Disagreement (NOD) 
within one year of receiving notice of that determination in 
which he challenged either the initial evaluation or the 
effective date assigned for service connection, that action 
became final.  38 C.F.R. § 20.302(a) (2004).  In April 2005 
written argument, however, his representative, citing the 
recent decision of the United States Court of Appeals for 
Veterans Claims (Court) in Smith v. Nicholson, 19 Vet. 
App. 63 (2005), asserted a claim of entitlement to separate 
10 percent evaluations for tinnitus affecting his right and 
left ears.  To date, VA has not considered this claim, which 
is referred to the RO for appropriate action, subject to the 
Secretary's stay of these claims.

In addition, the Board observes that in March 2000, the 
veteran, citing his receipt of the Combat Infantryman Badge, 
filed a claim of service connection for post-traumatic stress 
disorder (PTSD).  In doing so, he reported that he was 
receiving treatment for this condition at the Roanoke, 
Virginia, Vet Center, and requested that he be afforded a VA 
psychiatric examination.  In a June 2000 letter, the RO 
advised the veteran of the requirement under the law at that 
time that he submit a well-grounded claim of service 
connection for this condition.  To date, however, VA has 
neither developed nor adjudicated this claim, and it is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board 
unfortunately finds that, for the reasons set forth below, it 
has no discretion and must again remand the veteran's skin 
disability and bilateral hearing loss claims for further 
development.  

When this matter was before the Board in July 2001, the Board 
observed that the veteran was treated on one occasion during 
service for skin disability, and that the medical evidence 
reflects that he received formal post-service care for this 
condition, beginning in February 1972.

The veteran, who as noted above served in combat, testified 
at a March 2000 hearing conducted before a hearing officer at 
the RO that he began developing skin problems affecting his 
face and arms shortly after being stationed in Vietnam, and 
that he was treated on several occasions by medics, who 
provided him with creams to treat for this condition.  

In the February 2005 Supplemental Statement of the Case 
(SSOC), however, the RO indicated that the veteran the 
service medical records were negative for any complaint or 
treatment for skin problems, which it concluded, was 
"powerful evidence against the claim."  In light of the 
service medical record entry noted above, and especially, as 
a combat veteran, his sworn testimony, the Board finds that, 
as a matter of law, the veteran had in-service skin problems 
because the incurrence of such an injury or disease was 
capable of lay observation and is consistent with the 
circumstances, conditions and hardships of his combat service 
in Vietnam, even if there were no official record of its 
occurrence in the service medical records.  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).

During the March 2000 hearing, the veteran also reported 
receiving post-service care from a company nurse for this 
condition, beginning in late 1967 or early 1968.  Further, in 
essence, he stated that the condition had been chronic and 
recurrent since that time; the veteran indicated that the 
condition had spread and affected not only his face and arms, 
but also his legs and "private areas."

In remanding this matter in July 2001, the Board, citing the 
Court's decision in McCartt v. West, 12 Vet. App. 164, 168 
(1999), explained that, because the veteran had not been 
diagnosed as having a condition enumerated in either 
38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(c), he was not 
presumed to be exposed to Agent Orange.  

Subsequent to the Board's July 2001 remand, however, section 
201 of the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (Dec. 27, 2001), 
created section 1116(f) of title 38, United States Code, 
which provides for a presumption of exposure to Agent Orange 
if a veteran served in Vietnam during the period from January 
9, 1962, to May 7, 1975.  This change, which took effect on 
December 27, 2001, overruled McCartt.  Accordingly, the 
veteran is presumed to have been exposed to Agent Orange 
while serving in Vietnam.

Further, the Board observes that despite the veteran's 
decorated combat service in Vietnam, for which he was awarded 
the Combat Infantryman Badge, in adjudicating this claim, to 
date, the RO has not considered the application of 
38 U.S.C.A. § 1154(b) (West 2002) or 38 C.F.R. § 3.304(d) 
(2004).  In light of the veteran's combat service, in 
reconsidering this issue, the RO must specifically consider 
that law and regulation.  See Dambach v. Gober, 223 F.3d 
1376, 1380 (Fed. Cir. 2000).  

With respect to his bilateral hearing loss claim, the Board 
noted that the veteran testified at the March 2000 RO hearing 
that his hearing acuity level has decreased since the October 
1998 examination.

In the July 2001 remand, the Board, noting the veteran's 
incarceration at the Bedford County Correctional Facility 
instructed the RO to contact that facility, or any other 
penal institution at which the veteran was housed, and 
coordinate with that facility so that VA examinations could 
be conducted to determine whether he had a skin disability 
that was related to his period of military service, as well 
as assess the severity of his bilateral hearing loss.  In 
doing so, the Board indicated that the RO needed to explore 
all possible means of conducting the examinations.  In fact, 
the Board, citing the Court's decision in Bolton v. Brown, 8 
Vet. App. 185, 191 (1995), emphasized that the duty to assist 
incarcerated veterans required that VA to tailor its 
assistance to the meet the particular circumstances of 
confinement, so that they receive the "same care and 
consideration given to their fellow veterans."  Because such 
efforts have not yet been undertaken to provide the veteran 
with VA examinations in accordance with the holding in 
Bolton, such as requesting that the evaluation be performed 
by prison medical personnel, the Board determined that 
further development was warranted.

Pursuant to the Board's remand instructions, the RO scheduled 
the veteran for VA examinations that were set to take place 
in April 2003.  Because the veteran remained incarcerated, he 
failed to report.  The RO contacted the penal institution, 
and the claims folder reflects that because it was a "high 
security facility," that institution was unlikely to release 
the veteran to a VA Medical Center for an examination.  There 
is no indication, however, that the RO requested that an 
examiner at that facility perform the examination.  

In any event, a  memorandum from the Virginia Department of 
Corrections states that the veteran's projected release date 
is on December 10, 2005; however, in April 2005 written 
argument, Disabled American Veterans reports that the veteran 
was "tentatively scheduled for release" in February 2006.

In light of the foregoing, and given the Court's decision in 
Bolton, the Board finds that it has no discretion but to 
remand this case.  In ordering this development, the Board 
reiterates that it is cognizant that if the veteran remains 
incarcerated, in scheduling the VA examinations, 
accommodations must be made in providing them.  Id; see also 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Finally, because the veteran apparent remains incarcerated, 
VA must determine whether there are any pertinent treatment 
records of his care at the Bedford County Correctional 
Facility.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the Bedford 
County Correctional Facility, or other 
appropriate agency, to determine if and 
when the veteran has been released from 
incarceration.  If the veteran has been 
released, the RO should request his 
current address.  The RO should also 
request whether that facility has any 
pertinent records of the veteran's care 
for skin problems or hearing loss.  The 
RO should document all efforts to request 
records, as well as the response from the 
facility(ies) in the claims file, and the 
veteran should be informed in writing.  

2.  After associating with the claims 
folder any outstanding records, the RO 
should take appropriate steps in order to 
schedule the veteran for an appropriate 
VA examination to determine whether it is 
at least as likely as not that the 
veteran has a skin disability that is 
related to or had its onset during 
service.  In doing so, the RO should 
contact the correctional facility where 
the veteran is incarcerated so that every 
possible means of conducting the 
examination is explored.  The RO must 
document all efforts to conduct the 
examination.  It is imperative that the 
examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in his or her report.  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  
Thereafter, the examiner should opine as 
to whether it is at least as likely as 
not that the veteran has a skin 
disability, and particularly, dermatitis, 
that is due to or had its onset during 
the veteran's period of active duty, to 
specifically include the veteran's combat 
service and his presumed exposure to 
Agent Orange while in Vietnam.  All 
examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.

3.  After associating with the claims 
folder any outstanding records, the RO 
should schedule the veteran for an 
appropriate VA examination to determine 
the current severity of his bilateral 
hearing loss.  In doing so, the RO should 
contact the correctional facility where 
the veteran is incarcerated so that every 
possible means of conducting the 
examination is explored.  The RO must 
document all efforts to conduct the 
examination.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of the examination should reflect 
consideration of the veteran's pertinent 
medical history and complaints.  All 
appropriate testing, including an 
audiological evaluation, must be 
performed.  All examination findings and 
the complete rationale for all opinions 
expressed and conclusions reached should 
be set forth in a legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority.  
In doing so, when readjudicating the 
veteran's skin disability claim, the RO 
must specifically consider 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


